 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    ALVARO QUEZADA,                                 Case No. 1:18-cv-00797-DAD-JLT (PC)

12                        Plaintiff,                  ORDER WITHDRAWING FINDINGS
                                                      AND RECOMMENDATIONS AND
13            v.                                      DIRECTING PLAINTIFF TO FILE A
                                                      THIRD AMENDED COMPLAINT
14    SHERMAN, et al.,
                                                      (Doc. 23)
15                        Defendants.
                                                      21-DAY DEADLINE
16

17          On November 18, 2019, the Court issued findings and recommendations to dismiss this

18   action for failure to state a claim on which relief can be granted. (Doc. 23.) Plaintiff filed

19   objections to the findings and recommendations on January 10, 2020. (Doc. 26.)

20          In his objections, Plaintiff provides additional factual allegations related to his deliberate

21   indifference and retaliation claims. For example, he alleges that a defendant had firsthand

22   knowledge of Plaintiff’s medical condition or disability, given that he observed Plaintiff

23   struggling to walk and being assisted by his cellmate on a daily basis. (Id. at 19.) This allegation,

24   coupled with Plaintiff’s fall on the morning of June 28, 2017, may show that the defendant was

25   aware of a substantial risk of serious harm to Plaintiff when he forced him to walk down the stairs

26   during the afternoon of June 28, 2017. See Farmer v. Brennan, 511 U.S. 825, 837 (1994).

27          Additionally, Plaintiff alleges that, as soon as he transferred to R.J. Donavan Correctional

28   Facility, his doctor provided him adequate pain medication and accommodations that were
 1   repeatedly denied by his doctor at Substance Abuse Treatment Facility, Corcoran. (Doc. 26 at 4.)

 2   Though mere differences in medical opinion are insufficient to state a claim under the Eighth

 3   Amendment, see Estelle v. Gamble, 429 U.S. 97, 106 (1976), the allegation that Plaintiff

 4   repeatedly complained to his doctor at SATF that his medication and accommodations were

 5   inadequate, (see Doc. 26 at 4), coupled with the immediate provision of adequate medication and

 6   accommodations at RJDCF, may show that the SATF doctor was deliberately indifferent to his

 7   pain or condition.

 8            Plaintiff also alleges that, when he requested to be moved to a lower-tier cell due to his

 9   condition or disability, a defendant officer moved his cellmate instead, even though the cellmate
10   is able-bodied and assisted Plaintiff with his movements (see above). (Id. at 9.) The defendant

11   then asserted in a subsequent rules violation report against Plaintiff that no lower-tier bunks were

12   available, even though he had just moved Plaintiff’s cellmate to one such bunk. (Id. at 12.) These

13   inconsistencies, if true, are evidence of ill-intent.

14            In addition to providing the factual allegations above, Plaintiff states that the Court did not

15   screen his claim under the Americans with Disabilities Act (ADA). (See id. at 1.) Under “Claim

16   1” of his complaint, Plaintiff states, “Plaintiff will bring two legal claims under the … 8th

17   Amendment cause of actions and a 1st Amendment cause of actions [sic].” (Id. at 6.) Under

18   “Claim 2” of his complaint, Plaintiff states, “1st Amendment rights were violated.” (Id. at 22.)

19   Based on these statements, the Court found that Plaintiff only raised claims under the First and
20   Eighth amendments. However, the Court acknowledges that Plaintiff mentions the ADA under

21   the “Supporting Facts” of Claim 1. (Doc. 22 at 9, 11, 17.)

22            For the reasons above, the Court WITHDRAWS its findings and recommendations (Doc.

23   23) and ORDERS Plaintiff to file a third amended complaint within 21 days of the date of

24   service of this order. The Clerk of the Court is DIRECTED to send Plaintiff a civil rights

25   complaint form. The amended complaint should include the factual allegations listed above and

26   must cure the deficiencies identified in the Court’s findings and recommendations (Doc. 23).1 If
27
     1
       The Court notes that, even with his additional allegations, Plaintiff does not state a cognizable claim of supervisory
28   liability against the warden of SATF, as he argues in his objections. (Doc. 26 at 24-25.) Plaintiff’s facts are
     insufficient to show that the warden’s actions or failures to act meet the high legal standard of deliberate indifference,
                                                                  2
 1   Plaintiff wishes to raise an independent claim under the ADA, he must explicitly do so in his

 2   amended complaint.

 3            As stated in the Court’s screening order (Doc. 19), Plaintiff SHALL LIMIT his complaint

 4   to 20 pages or less and SHALL NOT include exhibits. In addition, Plaintiff shall provide only

 5   facts; he should not provide legal arguments. If Plaintiff fails to comply with this order, the

 6   Court may recommend that this case be dismissed for Plaintiff’s failure to obey court

 7   orders.

 8
     IT IS SO ORDERED.
 9
10       Dated:       February 6, 2020                                      /s/ Jennifer L. Thurston
                                                                   UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
     see Farmer v. Brennan, 511 U.S. 825, 837 (1994); Toguchi v. Chung, 391 F.3d 1051, 1060 (9th Cir. 2004); Johnson
27   v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978), or that the warden was on actual notice of a pattern or practice of
     constitutional violations, such that his failures to act, train, or discipline constituted approval or acquiescence to such
28   practice. See Hunter v. Cty. of Sacramento, 652 F.3d 1225, 1233 (9th Cir. 2011); Henry v. Cty. of Shasta, 132 F.3d
     512, 519 (9th Cir. 1997), as amended by 137 F.3d 1372 (9th Cir. 1998).
                                                                   3
